DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“disposed to” in line 8 should read “disposed on”.
“act to” in line 11 should read “act on”.
Claim 7 is objected to because of the following informality: “an intersecting direction with” in line 4 should read “a direction intersecting”.
Claim 8 is objected to because of the following informality: “portions” in line 4 should read “portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (US 2012/0273243), hereinafter Tada, in view of Jarl (EP 0388385 A1).
Regarding claim 1, Tada discloses a dust collector (30 in Figures 2 and 1) for electric power tool (1 in Figure 1) comprising:
a casing (31 in Figures 2 and 1) mountable to an electric power tool (1) (as shown in Figure 1, Paragraphs 0052 and 0044);
a tubular suction opening portion (47 in Figures 1 and 2) disposed to protrude forward from the casing (31) (apparent from Figure 2, Paragraph 0047), a tool bit (10 in Figure 1) of the electric power tool (1) being passable through the suction opening portion (47) being abutted on a surface to be processed (as shown in Figure 1, Paragraph 0056 lines 11-14);
a dust collecting route (the “dust collection pathway” described in Paragraph 0006, which is the pathway inside casing 31 through which air sucked in from suction opening portion 47 passes) formed in the casing (31) (Paragraphs 0006 and 0055, Paragraph 0056 lines 11-14), the dust collecting route (“dust collection pathway”) suctioning an air from the suction opening portion (47) and guiding the air into a dust box (53 in Figures 1 and 2) disposed to the casing (31) (Paragraph 0055 and 0006, Paragraph 0056 lines 11-14); and
a filter (65 in Figures 1, 2, 4A, and 4B) disposed in the dust box (53) (apparent from Figures 1, 2, 4A, and 4B) and configured to capture a dust suctioned with the air (Paragraph 0056 and 0060).
However, Tada does not disclose: a dust removal device configured to directly act to the filter from outside the dust box to remove the dust accumulated on the filter.
Jarl teaches that it was known to provide a dust removal device (17-27 collectively in Figures 1 and 2) configured to directly act to a filter (14 in Figures 1 and 2) from outside a dust box (10 in Figures 1 and 2) to remove dust accumulated on the filter (14) (Col. 2 lines 3-38), in order to allow the filter (14) to be manually cleaned from outside of the dust box (10) without taking the filter (14) out of the dust box (10) (Col. 1 lines 25-28, Col. 2 lines 29-38 and 3-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tada to incorporate the teachings of Jarl by providing the dust collector (30) of Tada with a dust removal device configured to directly act to the filter (65 of Tada) from outside the dust box (53 of Tada) to remove the dust accumulated on the filter, as taught by Jarl, because doing so would allow the filter to be manually cleaned from outside of the dust box without taking the filter out of the dust box.
Regarding claim 6, Tada in view of Jarl teaches that the dust removal device (17-27 collectively of Jarl) is disposed to be close to or abutted on the filter (65 of Tada) in the dust box (53 of Tada) (because Jarl teaches in Figure 1 and Col. 2 lines 13-18 that part 27 of the dust removal device [17-27 collectively] is disposed to be close to or abutted on filter 14), and the dust removal device (17-27 collectively of Jarl) is a dust removal member (17-27 collectively of Jarl) operatable from outside the dust box (53 of Tada) (because Jarl teaches in Col. 2 lines 4-8 and 29-34 and Col. 1 lines 25-29 that the dust removal member [17-27 collectively] is operatable from outside dust box 10).
Regarding claim 7, Tada in view of Jarl teaches that the filter (65 of Tada) is folded in a right-left direction (Paragraph 0050 of Tada), and the dust removal member (17-27 collectively of Jarl) is movable by the operation from outside in an intersecting direction with a mountain folded portion of the filter (65 of Tada) (because Jarl teaches in Col. 2 lines 13-18 and 29-34 and Figure 1 that part 27 of the dust removal member [17-27 collectively] is movable in a direction intersecting a mountain folded portion 15 of filter 14 by the operation from outside of knob 19 of the dust removal member [17-27 collectively], and Tada discloses in Paragraph 0050 lines 10-13 and Figure 4B that filter 65 of Tada has a mountain folded portion similar to mountain folded portion 15 of filter 14 of Jarl).
Regarding claim 8, Tada in view of Jarl teaches that the dust removal member (17-27 collectively of Jarl) is inserted between a plurality of the mountain folded portions (because Jarl teaches in Col. 2 lines 13-18 and 29-34 and Figure 1 that part 27 of the dust removal member [17-27 collectively] is inserted between a plurality of mountain folded portions 15 of filter 14, and Tada discloses in Paragraph 0050 lines 10-13 and Figure 4B that filter 65 of Tada has a plurality of mountain folded portion similar to mountain folded portion 15 of filter 14 of Jarl).
Regarding claim 13, Tada in view of Jarl teaches an electric power tool (1 in Figure 1 of Tada) comprising the dust collector (30 of Tada as modified in view of Jarl) for electric power tool according to claim 1 mounted thereto (because Tada discloses in Paragraphs 0052 and 0044 and Figure 1 that dust collector 30 is mounted to electric power tool 1, and dust collector 30 of Tada was modified in view of Jarl to be a dust collector according to claim 1 in the 103 rejection of claim 1 above).

Claims 1, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (US 2012/0273243), hereinafter Tada, in view of Walker (US 2006/0107633).
Regarding claim 1, Tada discloses a dust collector (30 in Figures 2 and 1) for electric power tool (1 in Figure 1) comprising:
a casing (31 in Figures 2 and 1) mountable to an electric power tool (1) (as shown in Figure 1, Paragraphs 0052 and 0044);
a tubular suction opening portion (47 in Figures 1 and 2) disposed to protrude forward from the casing (31) (apparent from Figure 2, Paragraph 0047), a tool bit (10 in Figure 1) of the electric power tool (1) being passable through the suction opening portion (47) being abutted on a surface to be processed (as shown in Figure 1, Paragraph 0056 lines 11-14);
a dust collecting route (the “dust collection pathway” described in Paragraph 0006, which is the pathway inside casing 31 through which air sucked in from suction opening portion 47 passes) formed in the casing (31) (Paragraphs 0006 and 0055, Paragraph 0056 lines 11-14), the dust collecting route (“dust collection pathway”) suctioning an air from the suction opening portion (47) and guiding the air into a dust box (53 in Figures 1 and 2) disposed to the casing (31) (Paragraph 0055 and 0006, Paragraph 0056 lines 11-14); and
a filter (65 in Figures 1, 2, 4A, and 4B) disposed in the dust box (53) (apparent from Figures 1, 2, 4A, and 4B) and configured to capture a dust suctioned with the air (Paragraph 0056 and 0060).
However, Tada does not disclose: a dust removal device configured to directly act to the filter from outside the dust box to remove the dust accumulated on the filter.
Walker teaches that it was known to provide a dust removal device (58 in Figure 13 and the “tongue attached to lever 58” described in Paragraph 0061, collectively) configured to directly act to a filter (60) from outside a dust box (50 in Figures 13 and 14) (apparent from Figures 13 and 14) to remove dust accumulated on the filter (60) (Paragraph 0061), in order to allow a user to clean the filter (60) and dislodge dust blocking the filter (60) by rotating the dust removal device (58 and the “tongue attached to lever 58” described in Paragraph 0061, collectively) from outside the dust box (50) (Paragraph 0061 lines 5-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tada to incorporate the teachings of Walker by providing the dust collector (30) of Tada with a dust removal device configured to directly act to the filter (65 of Tada) from outside the dust box (53 of Tada) to remove the dust accumulated on the filter, as taught by Walker, because doing so would allow a user to clean the filter and dislodge dust blocking the filter by rotating the dust removal device from outside the dust box.
Regarding claim 6, Tada in view of Walker teaches that the dust removal device (58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively) is disposed to be close to or abutted on the filter (65 of Tada) in the dust box (53 of Tada) (because Walker teaches in Figure 13 and 14 and Paragraph 0061 lines 5-11 that the dust removal device [58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively] is disposed to be close to or abutted on filter 60), and the dust removal device (58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively) is a dust removal member (58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively) operatable from outside the dust box (53 of Tada) (because Walker teaches in Figure 13 and Paragraph 0061 lines 7-11 that the dust removal member [58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively] is operatable from outside dust box 50).
Regarding claim 10, Tada in view of Walker teaches that the dust removal member (58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively) is rotated by the operation from outside (because Walker teaches in Figure 13 and Paragraph 0061 lines 7-11 that the dust removal member [58 of Walker and the “tongue attached to lever 58” described in Paragraph 0061 of Walker, collectively] is rotated by operation from outside dust box 50).
Regarding claim 13, Tada in view of Walker teaches an electric power tool (1 in Figure 1 of Tada) comprising the dust collector (30 of Tada as modified in view of Walker) for electric power tool according to claim 1 mounted thereto (because Tada discloses in Paragraphs 0052 and 0044 and Figure 1 that dust collector 30 is mounted to electric power tool 1, and dust collector 30 of Tada was modified in view of Walker to be a dust collector according to claim 1 in the 103 rejection of claim 1 above).

Allowable Subject Matter
Claims 2-5, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art taken alone or in combination fails to disclose or render obvious a dust collector comprising: a filter disposed in a dust box and configured to capture a dust suctioned with air guided into the dust box; and a dust removal device configured to directly act to the filter from outside the dust box to remove the dust accumulated on the filter; wherein the dust removal device is an elastic member that forms a part of the dust box and has an inner surface abutted on the filter by at least an elastic deformation.
The combination of these limitations makes dependent claim 2 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the examiner could not find a prior art reference which comes close to teaching or rendering obvious a dust removal device that is an elastic member that forms a part of a dust box and has an inner surface abutted on a filter by an elastic deformation.
Regarding claims 3-5, they are indicated as containing allowable subject matter solely because they depend from claim 2 which contains allowable subject matter as explained above.
Regarding claim 9, the prior art taken alone or in combination fails to disclose or render obvious a dust collector comprising: a filter disposed in a dust box and configured to capture a dust suctioned with air guided into the dust box; and a dust removal device configured to directly act to the filter from outside the dust box to remove the dust accumulated on the filter; wherein the dust removal device is a dust removal member operatable from outside the dust box; wherein the filter is folded in a right-left direction, and the dust removal member is movable by the operation from outside in an intersecting direction with a mountain folded portion of the filter; wherein the dust removal member is inserted between a plurality of the mountain folded portions; and wherein the dust box has right and left side surfaces where operation holes are penetratingly formed, rubbers are bonded in the respective operation holes, and the dust removal member is secured to a support shaft bridged between the rubbers.
The combination of these limitations makes dependent claim 9 allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Jarl (EP 0388385 A1). Regarding claim 9, Tada in view of Jarl teaches all the limitations of claim 8 (from which claim 9 depends), as explained in the 103 rejection of claim 8 above. In addition, Jarl further teaches that the dust removal member is secured to a support shaft (18 in Figure 1 of Jarl) (Col. 2 lines 4-18 of Jarl), as recited in claim 9. However, Jarl taken alone or in combination with the prior art fails to teach that rubbers are bonded in respective operation holes that are penetratingly formed in right and left side surfaces of the dust box (10 of Jarl), and that the support shaft (18 of Jarl) is bridged between the rubbers, as recited in claim 9.
Regarding claim 11, the prior art taken alone or in combination fails to disclose or render obvious a dust collector comprising: a filter disposed in a dust box and configured to capture a dust suctioned with air guided into the dust box; and a dust removal device configured to directly act to the filter from outside the dust box to remove the dust accumulated on the filter; wherein a dust collection motor is included and the filter is elastically supported, and the dust removal device includes a dust removal member operated by driving of the dust collection motor and an operation member configured to press the filter to the dust removal member side from outside the dust box.
The combination of these limitations makes dependent claim 11 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Fleigle et al. (US 4,787,923), hereinafter Fleigle. Regarding claim 11, Fleigle teaches that it was known to provide a dust collection motor (78 in Figure 4), a filter (30 in Figure 4) that is elastically supported in a dust box (38 and 40 collectively in Figure 4) (Col. 3 lines 47-53, Col. 2 line 65 – Col. 3 line 1), and a dust removal device (80 and 82 collectively in Figure 4) including a dust removal member (80 in Figure 4) operated by driving of the dust collection motor (78) (Col. 3 lines 36-53), as recited in claim 11. However, Fleigle taken alone or in combination with the prior art completely fails to teach that the dust removal device (80 and 82 collectively of Fleigle) further includes an operation member configured to press the filter (30 of Fleigle) to the dust removal member side from outside the dust box (38 and 40 collectively of Fleigle), as recited in claim 11.
Regarding claim 12, it is indicated as containing allowable subject matter solely because it depends from claim 11 which contains allowable subject matter as explained above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731